Exhibit 10.26

 



 

 

 

[xxxx]

 

Vénissieux, January [●] 2016

 

Objet : Stock options

 

Dear [xxxx],

 

We are pleased to inform you that, you were granted [xxxx] stock options in the
Company at the Board meeting of Flamel Technologies held on December 10, 2015,
according to authorizations provided by the shareholders Meetings on June 24,
2014 and according to the rules governing the Stock Options plan of December
2015 (the “Rules 2015”), as attached.

 

Subject to condition of continued employment provided in Section 2.5 of the
Rules 2015, these stock options will only be converted into shares according to
the following detailed rules:

 

-[xxxx] (25%) exercisable options from 12/10/2016 to 12/10/2025 inclusive

-[xxxx] (25%) exercisable options from 12/10/2017 to 12/10/2025 inclusive

-[xxxx] (25%) exercisable options from 12/10/2018 to 12/10/2025 inclusive

-[xxxx] (25%) exercisable options from 12/10/2019 to 12/10/2025 inclusive

 

The exercise price of the options granted is USD 14.35.

 

These stocks options are not negotiable. We invite you to refer to the Rules
2015 for more detail with regard to the rules applicable to your options.

 

We thank you in advance to duly sign and write “Lu et approuvé”, on the present
letter and attached document Rules 2015” and return them to our HR Department
(Evelyne Beauzon).

 

 

Yours sincerely,

 



The BENEFICIARY: FLAMEL TECHNOLOGIES [xxxx] Michael S. Anderson



 



 

Attachement: Rules governing the Stock Option plan of December 2015

 



 

 